Citation Nr: 0408922	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  00-07 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable evaluation for right ear hearing 
loss, for the period from July 20, 1993 to September 26, 
2002.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to November 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veteran Affairs (VA), in which the RO declined 
to award a compensable rating evaluation for the veteran's 
service-connected right ear hearing loss.  Jurisdiction in 
this case was subsequently transferred to the Regional Office 
located in Newark, New Jersey.

In an August 2003 rating decision, the Newark, New Jersey RO 
granted service connection for left ear hearing loss, 
effective September 26, 2002, and recharacterized the 
disability as bilateral hearing loss.  A noncompensable 
rating evaluation was assigned for this disability.  

Inasmuch as the veteran's appeal arises from the January 
1999, which addressed only the evaluation of the then right 
ear hearing loss, his appeal essentially seeks review of the 
evaluation of the right ear hearing loss during the period 
from July 20, 1993 to September 26, 2002.  Accordingly, the 
issue is as noted on the title page.    


REMAND

The Board finds that an additional procedural step is 
required in this matter prior to the Board's review.  While 
further delay in the processing of this appeal is 
unfortunate, the Court makes it clear that the Board must 
remand the veteran's claim because it has not been developed 
at the RO-level under the VCAA provisions.  In this regard, 
the record shows that VA has not provided the veteran with 
the notice required by the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002).  More 
specifically, the information provided to the veteran does 
not satisfy the requirements of 38 U.S.C.A. § 5103(a) and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), in that the 
veteran has not been clearly notified of the evidence 
necessary to substantiate his claim for benefits.  

The record shows the veteran has been generally advised in 
correspondence received during the pendency of this matter of 
VA's enhanced duty to assist him in the development of his 
claim pursuant to VCAA.  However, notice concerning what 
additional evidence is necessary to substantiate the claim, 
what evidence VA would obtain, and what evidence should be 
obtained by the veteran in support of his claim has not been 
provided.

The Board notes that the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that additional notice is therefore required 
prior to a final review of this matter.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  Additionally, the veteran should be 
given the opportunity to submit additional evidence and 
argument.  In this regard, VA should ask him to provide any 
pertinent evidence in his possession which pertains to the 
claim.  38 C.F.R. § 3.159(b) (2003).  The VA should assist 
the veteran in this matter prior to the Board's review.  See 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, in order to give the veteran every consideration 
with respect to the present appeal, the case is remanded to 
the RO via the Appeals Management Center in Washington DC for 
the following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159(b).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should thereafter readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in which 
to respond.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate disposition of this appeal.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




